Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Dec 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "further comprising a connecting element" in lines 1-2. This limitation is redundant because the connecting element is first recited in base 
Claim 26 recites the limitation "the horizontal axis" in line.  There is insufficient antecedent basis for this limitation in the claim.  According to base claim 21, it appears the limitation should recite “the rotatability about the connecting element”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14, 21-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 10238215) in view of Schimmoller (US 7201444).

Claims 14 and 21-22 - Peterson teaches a head restraint for a seat back of an office seat, comprising the structure of a vehicle seat as recited in this claim.  The similarity between Peterson and the claimed invention is that Peterson teaches a seat assembly with a head restraint for a seat back comprising: 
a continuous head contact surface (2004) of said head restraint (fig. 68, 70a), wherein in an upright position (“driving position”), an upper surface extends along an 
(as recited in claim 22) a connecting element (2002, 18e) for connecting the head restraint to the seat back (fig. 68-69), wherein the connecting element is at least part of an adjustment mechanism and wherein the connecting element is displaceable with respect to the seat back in a z direction and pivotable about a horizontal axis (fig. 78f-k, the figures show that the height position of the connecting element 2002 is adjustable via pivoting about the axis of back assembly 18e);  
wherein the head restraint is linearly displaceable with respect to the connecting element at least in part in an x direction (fig. 78i-j show that the head restraint is adjustable between forward and rearward positions), wherein said head restraint is rotatable about said connecting element (via back assembly 18e) and wherein said head restraint is displaceable about the connecting element in the z-direction (fig. 78f-j show the overall height position of the connecting element is adjustable between vertical and horizontal positions), wherein all of said displacements are performable simultaneously (as illustrated in fig. 78h & 78j, when the head restraint is moved from a forward tilt position to a rear horizontal position, the height and longitude displacements are performed simultaneously via the rotation about the connecting element).  Note that in light of the specification (pg. 4- ¶ 3-4, pg. 5- ¶ 3, fig. 4a-c), it is understood that the limitations “with respect to the connecting element”, “about said connecting element” and “about the connecting element” define that the head restraint displacements are made ‘by movement of the connecting element’.


Schimmoller discloses a head restraint for a seat back of a vehicle seat, comprising: 
two lateral wings (18, 20) extending from a central portion (14) of said head restraint to create a continuous head contact surface (fig. 1-2 and 4 show the central portion and lateral wings are integrally formed), wherein in a driving position, an upper surface of the wings extends along an increasing slope (the figures also show that the wings 18, 20 have an upper surface that extends rearward upwardly toward the central portion); and 
at least one reading light (fig. 4 shows each wing 18, 20 includes a reading light 28); 
wherein the position of said two lateral wings is fixed (integral) with respect to said central portion; and 
wherein said at least one reading light (reading lights 28, 28) are integrated in a bottom side of at least one of said lateral wings (shown best in fig. 3).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the head restraint of Peterson with lateral wings having reading lights, as taught by Schimmoller, in order to provide head support for a passenger and to provide illumination for the passenger to perform certain activities. 

Claim 25- Peterson and Schimmoller teach the vehicle seat as claimed in claim 21, further comprising a rotatability about a vertical axis (26, 28) (fig. 3, according to Peterson’s teaching).  
Claim 26- Peterson and Schimmoller teach the vehicle seat as claimed in claim 21, wherein the rotatability about the connecting element (2002,) taught by Peterson is illustrated between figures 78F and 78G.  Peterson does not explicitly disclose the tilt angle ranges between 50 and 90 as claimed; however, the angle difference between a first forward tilt position (shown in fig. 78F) and a second forward tilt position (shown in fig. 78G) would suggest to one of ordinary skill in the art that the tilt angle range includes the claimed amounts.  Accordingly, Peterson and Schimmoller teach a head restraint rotatable about the connecting element between the range of 5 and 9 degrees.

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 21-22 and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to the reference to Schimmoller, Schimmoller was relied upon for teaching a head restraint wing accessory and not for the head restraint displacements claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636